Simmons, O. J.
The charge of the court was fair, and fully covered the issues involved; there was no error in the portions of the charge to which exception was taken, when considered in connection with the entire charge; there was no reversible error in the admission of evidence ; and the evi- • dence having been conflicting and the verdict of the jury approved by the trial judge, this court will not interfere with his discretion in refusing to grant a new trial. Judgment affirmed.

All the Justices concurring.